1 So.3d 283 (2009)
Travis Tyrone BRYAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1026.
District Court of Appeal of Florida, Fifth District.
January 13, 2009.
James S. Purdy, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Cole, 413 So.2d 171, 172-73 (Fla. 2d DCA 1982).
GRIFFIN, LAWSON and COHEN, JJ., concur.